DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Status of Claims
Applicant’s amendment, filed 08/10/2022, has been entered. Claim 1 is amended, no claims are cancelled, and no claims are added. Accordingly, claims 1-20 are pending and considered in this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanderson et al. (U.S. 2,390,961).
Regarding claims 1 and 9, Sanderson et al. (hereinafter “Sanderson”) teaches a polymerizing process for making rubber-like products made by a combination of a polymerized vegetable component and a mineral oil (meeting claimed ‘petroleum-based oil’ because mineral oil is a petroleum derived and/or petroleum-based; Page 1 Right Column Lines 55-57) and a sulphurizing component (Page 1 Right Column Lines 11-23).
Specifically, Sanderson teaches that blends/mixtures of oils (Page 2 lines 3-5) are heated to a temperature of about 225F to 250F (Page 2 Left Column lines 12-16; meeting claimed ‘heating… to at least 100C’ which is at least 212F), adding a sulphurizing component, which is sulphur, to the heated oil and allowing the sulfur-containing compound to react with the oil to produce a polymerized oil cross-linked with the sulfur-containing compound (Page 3 Right Column Lines 68-75). See also Page 3 Right Column Lines 25-28 which states that the “[s]ulphur is usually employed in this connection in proportions necessary to effect proper polymerization of the vegetable component” and that the amount of sulphur usually ranges from 3-15% of the total constituents (Page 3 Right Column lines 38-40) where Example IV includes 7.7 wt% sulphur.
As such, Sanderson anticipates the claimed range of ‘a sulfur content ranging from about 0.001 wt% to about 8 wt%’ with sufficient specificity in view that the broadly disclosed range of 3-15% overlaps the claimed range and Sanderson provides an express example within the claimed range (Example IV 7.7 wt% S).
With regard to the newly amended limitation that the polymerized oil crosslinked with the sulfur-containing compound is a liquid at 40°C, which is equivalent to 104°F, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998). Further, Sanderson describes that “the agitation and heating are continued… and the liquid thins out into a very fluid mixture” (Page 3 Right Column line 16) and that the mixture is allowed to cool to about 140°F (Page 3 Right Column lines 27-28) and then heated again to a temperature exceeding 275F (Bottom of Page 3 to Top of Page 4 as well as Claim 4). Thus, Sanderson’s polymerized and crosslinked material is subject to temperatures far above 104F (equivalent to 40C) and would be expected to be liquid at 40C absent evidence to the contrary especially in view that Sanderson uses linseed and cottonseed oils, which are expressly recited in Applicant’s specification at paragraph 00016, in an identical manner of production (i.e. heating the oil to at least 100C, adding sulfur, and polymerizing).
Sanderson is silent to quantifying the oligomer content of the resulting polymerized oil product. 
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
            In the instant case, Sanderson uses mineral oils which are inherently petroleum based (Page 1 Right Column line 56) in an identical manner of production (i.e. heating the oil to at least 100C, adding sulfur, and polymerizing). Thus, it is anticipated that the resultant polymerized product of Sanderson would possess a polymeric distribution having about 2 to about 80 wt%, and/or about 15 to about 60 wt% (meeting instant dependent claim 9), oligomer content absent evidence to the contrary.
            Regarding claim 4, Sanderson anticipates the method as applied to claim 1 above and further teaches that the oil is heated to 275F which is 135C (Page 3 Right Column Line 74).
            Regarding claim 10, Sanderson anticipates the method as applied to claim 1 above and further teaches that 7.7 wt% of sulfur is included in Example IV which is taken to meet the BRI of ‘less than about 6 wt%’ due to the word ‘about’. Alternatively, Sanderson broadly describes that the sulfur can be included from 3 to 15% which meets the claimed range of less than about 6 wt% with sufficient specificity (Page 3 Right Column, line 39). 
Regarding claims 12 and 13, Sanderson anticipates the method as applied to claim 1 above but is silent to the polymerized oil having a flash point ranging from about 100C to about 400C (claim 12), particularly about 245C to about 275C (claim 13). However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
            In the instant case, Sanderson uses mineral oils which are inherently petroleum based (Page 1 Right Column line 56) in an identical manner of production (i.e. heating the oil to at least 100C, adding sulfur, and polymerizing). Thus, it is anticipated that the resultant polymerized product of Sanderson would possess a flash point ranging from about 245C to about 275C absent evidence to the contrary.
            It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claims 14-16, it is noted that these claims utilize product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Example IV teaches the inclusion of the inventive polymerized product (Page 5 left column, 34-53) with asphalt which meets the claimed ‘modified asphalt’.
With regard to the language in claims 15 and 16 “for use in compositions…” for paving roads and/or roofing materials, it is noted that this language is the intended use of the composition which does not impart any additional structure. Sanderson’s polymerized product combined with asphalt meets the claimed ‘modified asphalt’ and would reasonably be capable of being used for compositions for paving roads and/or roofing materials absent evidence to the contrary.
Regarding claims 17-20, it is noted that these claims utilize product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Additionally, it is noted that these claims differ only in the text of the preamble. MPEP 2111.02 describes the effect of the preamble and, notably, it has been held that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and it is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.23d 1298, 1305, 51 USPQ 2d 1161, 1165 (Fed. Cir. 1999).
In the instant case, “rejuvenator”, “performance grade modifier”, “compatibilizer and swelling agent” and “warm mix additive” do not impart structural limitations beyond those already required in the body of the claim i.e., the polymerized oil possessing the structure imparted by the method of claim 1.
Furthermore, and with regard to the language “for use in asphalt”, it is noted that this language is the intended use of the composition which does not impart any additional structure. 
Sanderson anticipates the method as applied to claim 1 above and Sanderson’s Example IV teaches the inclusion of the inventive polymerized oil product (Page 5 left column, 34-53) with asphalt.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson et al. (U.S. 2,390,961).
Regarding claims 1 and 9, Sanderson teaches a polymerizing process for making rubber-like products made by a combination of a polymerized vegetable component and a mineral oil (meeting claimed ‘petroleum-based oil’ because mineral oil is a petroleum derived and/or petroleum-based; Page 1 Right Column Lines 55-57) and a sulphurizing component (Page 1 Right Column Lines 11-23).
Specifically, Sanderson teaches that blends/mixtures of oils (Page 2 lines 3-5) are heated to a temperature of about 225F to 250F (Page 2 Left Column lines 12-16; meeting claimed ‘heating… to at least 100C’ which is at least 212F), adding a sulphurizing component, which is sulphur, to the heated oil and allowing the sulfur-containing compound to react with the oil to produce a polymerized oil cross-linked with the sulfur-containing compound (Page 3 Right Column Lines 68-75). See also Page 3 Right Column Lines 25-28 which states that the “[s]ulphur is usually employed in this connection in proportions necessary to effect proper polymerization of the vegetable component” and that the amount of sulphur usually ranges from 3-15% of the total constituents (Page 3 Right Column lines 38-40) where Example IV includes 7.7 wt% sulphur.
As such, Sanderson teaches the claimed range of ‘a sulfur content ranging from about 0.001 wt% to about 8 wt%’ in view that the broadly disclosed range of 3-15% overlaps the claimed range and Sanderson provides an express example within the claimed range (Example IV 7.7 wt% S).
With regard to the newly amended limitation that the polymerized oil crosslinked with the sulfur-containing compound is a liquid at 40°C, which is equivalent to 104°F, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998). Further, Sanderson describes that “the agitation and heating are continued… and the liquid thins out into a very fluid mixture” (Page 3 Right Column line 16) and that the mixture is allowed to cool to about 140°F (Page 3 Right Column lines 27-28) and then heated again to a temperature exceeding 275F (Bottom of Page 3 to Top of Page 4 as well as Claim 4). Thus, Sanderson’s polymerized and crosslinked material is subject to temperatures far above 104F (equivalent to 40C) and would be expected to be liquid at 40C absent evidence to the contrary especially in view that Sanderson uses linseed and cottonseed oils, which are expressly recited in Applicant’s specification at paragraph 00016, in an identical manner of production (i.e. heating the oil to at least 100C, adding sulfur, and polymerizing).
Sanderson is silent to quantifying the oligomer content of the resulting polymerized vegetable oil product. 
However, Sanderson teaches that “[s]ulphur is usually employed in this connection in proportions necessary to effect proper polymerization of the vegetable component” (Page 3 Right Column lines 25-28; emphasis respectfully added for clarity). Further, Sanderson cautions at Page 4 Left Column Lines 5-14 “[c]are must be exercised to discontinue the heating when the stringing or polymerizing action is complete. Overheating of the mixture will produce an entirely different product which, upon cooling, will be hard and brittle”.
It is well within the routine capabilities of a person of ordinary skill to control the degree of polymerization of vegetable and petroleum-based oils, factice oils, and/or other vulcanized materials. Sanderson appreciates that the amount of sulphur, duration of the heating/polymerizing action, and temperature are result effective variables as evidenced by the cited text above. 
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, it would be prima facie obvious to select the degree of proper polymerization to be from about 2 to about 80 wt%, or about 15 to about 60 wt% (dependent claim 9) absent evidence to the contrary through the optimization of the amount of sulphur, duration, and temperature of the polymerization reaction.
Furthermore, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
            Regarding claim 4, Sanderson teaches the method as applied to claim 1 above and further teaches that the oil is heated to 275F which is 135C (Page 3 Right Column Line 74).
            Regarding claim 5, Sanderson teaches the method as applied to claim 1 above and expressly states that sulphur is added (bottom of Page 3 Right Column) but is silent to specifying the physical state of the sulphur added. However, it would be prima facie obvious to the person of ordinary skill to select the sulphur to be in solid or molten form absent evidence of criticality or other evidence to the contrary. Notably, the four states of matter are solid, liquid, gas, and plasma. The instant claims encompass 2 of the 4. 
            Regarding claims 6 and 7, Sanderson teaches the method as applied to claim 1 above and expressly states that sulphur is added (bottom of Page 3 Right Column) but is silent to specifying whether the sulphur is in a reduced form or an elemental form. In the absence of such a disclosure, it would be taken to be elemental sulfur but the reduced form of sulfur would be prima facie obvious.
In the interest of the clarity of the record, it is noted that a reduced form of sulfur would be understood by persons of ordinary skill to be a form of sulfur that has gained electrons thereby making it ‘reduced’ (e.g. sulfide ion S2- which would be a reduced form of sulfur in a compound such as H2S hydrogen sulfide).
The use of sulphur in a reduced form, i.e. in such a compound as H2S, or elemental form is prima facie obvious absent evidence of criticality or other evidence to the contrary.
Regarding claim 8, Sanderson teaches the method as applied to claim 1 above and teaches that an accelerator is included but preferably with the chaining component (which is before the sulphurization of Sanderson) (Page 3 Right Column lines 46-50). 
It would be prima facie obvious to add the accelerator after the addition of the sulphur to the heated oil so as to control the rubber-like quality of the mass as taught by Sanderson at Page 3 Right Column lines 19-23).
Moreover, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 10, Sanderson teaches the method as applied to claim 1 above and further teaches that 7.7 wt% of sulfur is included in Example IV which is taken to meet the BRI of ‘less than about 6 wt%’ due to the word ‘about’. Alternatively, Sanderson broadly describes that the sulfur can be included from 3 to 15% which overlaps the claimed range of less than about 6 wt% (Page 3 Right Column, line 39). 
Regarding claim 11, Sanderson teaches the method as applied to claim 1 above and further teaches that the sulfur can be included from 3 to 15%. The lower bound of 3% is taken to meet the claimed upper bound of ‘about 2 wt%’. In the alternative, if the lower bound of 3 is not taken to meet ‘about 2 wt%’, the range would be obvious on the grounds that 3% is reasonably close to ‘less than about 2 wt%’. 
Regarding claims 12 and 13, Sanderson teaches the method as applied to claim 1 above but is silent to the polymerized oil having a flash point ranging from about 100C to about 400C (claim 12), particularly about 245C to about 275C (claim 13). However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
            In the instant case, Sanderson uses mineral oils which are inherently petroleum based (Page 1 Right Column line 56) in an identical manner of production (i.e. heating the oil to at least 100C, adding sulfur, and polymerizing). Thus, it is prima facie expected that the resultant polymerized product of Sanderson would possess a flash point ranging from about 245C to about 275C absent evidence to the contrary.
            It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claims 14-16, it is noted that these claims utilize product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Example IV teaches the inclusion of the inventive polymerized product (Page 5 left column, 34-53) with asphalt which meets the claimed ‘modified asphalt’.
With regard to the language in claims 15 and 16 “for use in compositions…” for paving roads and/or roofing materials, it is noted that this language is the intended use of the composition which does not impart any additional structure. Sanderson’s polymerized product combined with asphalt meets the claimed ‘modified asphalt’ and would reasonably be capable of being used for compositions for paving roads and/or roofing materials absent evidence to the contrary.
Regarding claims 17-20, it is noted that these claims utilize product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Additionally, it is noted that these claims differ only in the text of the preamble. MPEP 2111.02 describes the effect of the preamble and, notably, it has been held that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and it is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.23d 1298, 1305, 51 USPQ 2d 1161, 1165 (Fed. Cir. 1999).
In the instant case, “rejuvenator”, “performance grade modifier”, “compatibilizer and swelling agent” and “warm mix additive” do not impart structural limitations beyond those already required in the body of the claim i.e., the polymerized oil possessing the structure imparted by the method of claim 1.
Furthermore, and with regard to the language “for use in asphalt”, it is noted that this language is the intended use of the composition which does not impart any additional structure. 
Sanderson teaches the method as applied to claim 1 above and Sanderson’s Example IV teaches the inclusion of the inventive polymerized oil product (Page 5 left column, 34-53) with asphalt.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson as applied to claim 1 above, and further in view of Hora et al. (U.S. 2012/0065417; Cited in IDS of 12/20/2018).
Regarding claims 2 and 3, Sanderson teaches the method as applied to claim 1 above and appreciates the control of the atmosphere (Page 4 Left Column Lines 14-22) but does not expressly teach passing a gas-containing stream through the reaction mixture during the reaction of the sulfur-containing compound with the oil (claim 2) and wherein the gas-containing stream is selected from the group consisting of nitrogen, air, and inert gas (claim 3).
Hora et al. (hereinafter “Hora”) teaches a blown corn stillage oil wherein the corn stillage oil is blown for a sufficient period of time at an appropriate temperature to produce highly polymerized oil… air is blown (sparged through) the corn stillage oil being maintained at a temperature of from 90°C to 125°C…” (Paragraph 0010). As such, it is known to use air to sparge vegetable oils to polymerize them.
In the instant case, it would be obvious to the person of ordinary skill to control the polymerization of Sanderson’s linseed and cottonseed oil product with sulfurization as well as sparging air so as to achieve a polymerized oil without hardness and brittleness (page 4 lines 7-14) while achieving a controlled polymerized product with desired physical properties (Page 4 Right Column Lines 54-58).
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
With regard to Applicant’s argument that Sanderson cannot anticipate the instant invention because the reference is silent to the polymerized and crosslinked oil being a liquid at 40C, Examiner respectfully disagrees and notes that it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In the instant case, Sanderson’s polymerized and crosslinked material is subject to temperatures far above 104F (equivalent to 40C) and would be expected to be liquid at 40C absent evidence to the contrary especially in view that Sanderson uses linseed and cottonseed oils, which are expressly recited in Applicant’s specification at paragraph 00016, in an identical manner of production (i.e. heating the oil to at least 100C, adding sulfur, and polymerizing).
Further, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
With regard to Applicant’s argument that Sanderson’s disclosure of a rubber-like product means that Sanderson’s product cannot be a liquid at 40C is not persuasive. There is no evidence that supports such an assertion and the person of ordinary skill in the art would not have any reasonable basis to expect that Sanderson’s product would be solid at an elevated temperature of 40C/140F when it is taught to be a polymerized vegetable oil. To be clear, vegetable oils are known to generally be liquids and especially so at elevated temperatures. 
In response to Applicant’s statement that “room temperature can encompass 10 °C on a cold day and 40 °C on a very hot day”, Examiner respectfully disagrees and maintains that the standard for ‘room temperature’ is about 25C/77F. It appears that Applicant is treating ‘room temperature’ as ‘air temperature’. 
With regard to Applicant’s arguments that Sanderson describes the mixture as stringing out at elevated temperatures, it is noted that Sanderson cautions against overheating the mixture (Page 4 Left Column lines 1-14) and states “Care must be exercised to discontinue the heating when the stringing or polymerizing action is complete. Overheating of the mixture will produce an entirely different product which, upon cooling, will be hard and brittle”. Sanderson is silent to the physical state of the polymerized and cross-linked product at 40C and Applicant’s attribution of the ‘stringing out’ phenomenon doesn’t take into account what the reference teaches as a whole (i.e. stringing out is discouraged and only occurs “[a]fter 10-20 minutes at temperatures between 275F and 350F” which is equivalent to 135C to 176.6C and far above the ‘liquid’ requirement at 40C.
In response to Applicant’s argument that the person of ordinary skill in the art, having Sanderson in hand, could not reasonably predict that the presently claimed polymerized oil including cross-linking from the sulfur-containing compound can have good thermal and oxidative stability, it is respectfully noted that 1) no features to good thermal and oxidative stability are claimed and 2) “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999). (MPEP 2112.I). Further, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ 2d 1664, 1668 (Fed. Cir. 2003) (MPEP 2112.II.). Again, there is no evidence to establish that Sanderson’s polymerized and cross-linked product is not a liquid at 40C and the burden lies with Applicant to demonstrate that in view of the facts of the Sanderson reference.
With regard to Applicant’s arguments regarding the combination of Sanderson and Hora, these arguments are not found persuasive and Examiner maintains the rejection. Specifically, Applicant argues that PHOSITA would not look to Hora because Hora’s highest reported sparging temperature is 125C and Sanderson’s sulfurization temperature is performed at 135C. This is not found persuasive because Hora as a whole teaches “corn stillage oil blown for a sufficient period of time at an appropriate temperature to produce highly polymerized oil” (Paragraph 0010). The determination of what is sufficient and appropriate to produce a polymerized oil product is routine and conventional within the art and Sanderson expressly describes that care should be taken so as to not overheat the oil. Hora does not teach away or otherwise discourage higher sparging temperatures than 125C. On a slightly different note but still directed to the arguments regarding the combination of Sanderson and Hora, it has been held that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738